El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 Un registrador de la propiedad inscribió una hipoteca con el defecto subsanable de que el documento no demostraba el estado civil de la acreedora hipotecaria más allá del hecho de que era mayor de edad.
La hipoteca fué otorgada por un apoderado y se acompañó de un poder conferido casi nueve años antes de la fecha de la hipoteca. Del poder se desprende que la deudora en sep-tiembre de 1923 era mayor de edad, soltera, propietaria y vecina de Ponce.
Los recurrentes se basan en el caso de Colón v. Registrador, 22 D.P.R. 546, y en el artículo 102, inciso 31, de la Ley de Evidencia, que especifica como presunción controvertible, “Que una vez probada la existencia de una cosa, continúa ésta todo el tiempo que ordinariamente duran las cosas de igual naturaleza.”
Una joven puede permanecer soltera por ocho o nueve años después de llegar a su mayoridad. No estamos prepa-*59rados para decir que esto sea lo corriente con cosas de esa naturaleza. Véase el caso de Figueroa v. Registrador, 31 D.P.R. 377, y las autoridades allí citadas.
La doctrina del caso de Colón v. Registrador, supra, no puede extenderse sin riesgo de manera que cubra un período, cual el de este caso, tan largo como ocho años entre la fecha del poder y la del otorgamiento del documento' presentado al registro.

Debe confirmarse la nota.

El Juez Asociado Señor Wolf está conforme con el resultado por las razones que consigna en la opinión concurrente que se inserta a continuación: